PER CURIAM.
Plaintiff brought this action to recover for the value of a suit of clothes claimed to have been lost through the negligence of the defendants. He has recovered a judgment for $20, and the defendants appeal.
There is nothing in the record to show how or in what manner the defendants, or either of them, are connected with the Hotel St. George, where plaintiff was stopping when he claims the clothes 'were stolen. It simply appears from the testimony that plaintiff had a room at the hotel. Who the defendant Jaffe is, or what, if any, relation he sustains to the hotel, does not appear ; nor is it shown that the hotel is a corporate body, or a copartnership, or why it is made a party defendant.
Judgment reversed, and a new trial ordered, with $30 costs to appellant to abide the event. All concur.